      Case 8:13-cr-00168-RGK Document 1212 Filed 01/20/21 Page 1 of 2 Page ID #:7461



 1
 2
                                                                                         RIOT COURT
 3                                                                           CLERK,U.S. IS

 4
                                                                                  JAN2~~~
 5                                                                                                   4LIFO~NIA
                                                                                 ._.,..__~___-~'""
                                                                                               , OF C,

 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA,                         ~ Case No. 8:13-cr-00168-RGK-20
12                           Plainriff,                  ' ORDER OF DETENTION AFTER
                                                          HEARING [Fed. R. Crim. P. 32.1(a)(6);18
13                                                         U.S.C. § 3143(a)]
                              v.
14
      ~ ANTHONY MARUSIC,
15
16                           Defendant.

17
18           The defendant having been arrested in this District pursuant to a warrant issued by
19    the United States District Court for the Central District of California for alleged violations
20    of the terms and conditions ofsupervision; and
21           The Court having conducted a detenrion hearing pursuant to Federal Rule of
22    Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),
23           The Court finds that:
24       A.(X) The defendant has not met defendant's burden of establishing by clear and
25           convincing evidence that he is not likely to flee if released under 18 U.S.C. § 3142(b)
~~~          or (c). This finding is based on: nature ofcurrent allegations including failure to report as
27           directed and repeated positive drug tests and admissions criminal history including convictions
28           involving violence and attempt to dissuade a witness b~,force
     Case 8:13-cr-00168-RGK Document 1212 Filed 01/20/21 Page 2 of 2 Page ID #:7462



 1           and
 2    B. (X)The defendant has not met defendant's burden of establishing by clear and
 3       convincing evidence that he is not likely to pose a danger to the safety of any other
 4       person or the community if released under 18 U.S.C. § 3142(b) or (c). This finding is
 5       based on: nature ofcurrent allegations including allure to report as directed and re peated ositive
 6       drug tests. and admissions. criminal history including convictions involving violence and attempt to
 7       dissuade a witness bv, orce
 8
 9          IT THEREFORE IS ORDERED that the defendant be detained pending further
10    revocation proceedings.
11
12    Dated: ~/A'/1~~~1T~~~
13
14
                                                             OHN D. EARLY
15
                                                            United States Magistrate         ge
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       ~a
